Title: Abigail Adams to John Adams, 25 October 1778
From: Adams, Abigail
To: Adams, John




Braintree, 25 October 1778



The Morning after I received your very short Letter I determined to have devoted the day in writing to my Friend but I had only just Breakfasted when I had a visit from Monsieur Rivers an officer on board the Langudock who speaks English well, the Captain of the Zara and 6 or 8 other officers from on Board an other ship. The first Gentlemen dined with me and spent the day so that I had no opportunity of writing that day. The Gentlemen officers have made me several visits and I have dined twice on board at very Elegant entertainments. Count dEstaing has been exceeding polite to me. Soon after he arrived here I received a Message from him requesting that I would meet him at Col. Quincy’s as it was inconvenient leaving his ship for any long time. I waited upon him and was very politely received. Upon parting he requested that the family would accompany me on board his Ship and dine with him the next thursday with any Friends we chose to bring and his Barge should come for us. We went according to the invitation and were sumptuously entertaind with every delicacy that this country produces and the addition of every foreign article that could render our feast Splendid. Musick and dancing for the young folks closed the day.
The temperance of these Gentlemen, the peaceable quiet disposition both of officers and men joined to many other virtues which they have exibeted during their continuance with us, is sufficent to make Europeans and Americans too blush at their own degeneracy of manners. Not one officer has been seen the least disguised with Liquour since their arrival. Most that I have seen appear to be gentlemen of family and Education. I have been the more desirous to take notice of them as I cannot help saying that they have been neglected in the town of Boston. Generals Heath and Hancock have done their part, but very few if any private families have any acquaintance with them.
Perhaps I feel more anxious to have them distinguished on account of the near and dear connextion I have among them. It would gratify me much if I had it in my power to entertain every officer in the Fleet.
In the very few lines I have received from you not the least mention is made that you have ever received a line from me. I have not been so parsimonious as my Friend, perhaps I am not so prudent but I cannot take my pen with my Heart overflowing and not give utterance to some of the abundance which is in it. Could you after a thousand fears and anxieties, long expectation and painfull suspences be satis­fied with my telling you that I was well, that I wished you were with me, that my daughter sent her duty, that I had orderd some articles for you which I hoped would arrive &c. &c.—By Heaven if you could you have changed Hearts with some frozen Laplander or made a voyage to a region that has chilld every Drop of your Blood.—But I will restrain a pen already I fear too rash, nor shall it tell you how much I have sufferd from this appearance of——inattention.
The articles sent by Capt. Tucker have arrived safe and will be of great service to me. Our Money is very little better than blank paper, it takes 40 dollors to purchase a Barrel of cider, 50 pounds Lawfull for a 100 of Sugar and 50 dollors for a hundred of flower, 4 dollors per day for a Labourer and find him which will amount to 4 more. You will find by Bills drawn before the date of this that I had taken the method which I was happy in finding you had directed me to. I shall draw for the rest as I find my situation requires. No article that can be named foreign or domestick but what costs more than double in hard money what it once sold for. In one Letter I have given you an account of our Local Situation, and of every thing I thought you might wish to know. 4 or 5 sheets of paper wrote to you by the last Mail were distroyd when she was taken. Duplicates are my Aversion tho I believe I should set a value upon them if I was to receive them from a certain Friend, since so little a Friend who never was deficient, in testifying his regard and affection to his

Portia

